Name: Commission Regulation (EC) NoÃ 252/2005 of 14 February 2005 amending Regulation (EC) NoÃ 349/2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  international trade;  natural environment;  cooperation policy;  trade policy
 Date Published: nan

 15.2.2005 EN Official Journal of the European Union L 43/3 COMMISSION REGULATION (EC) No 252/2005 of 14 February 2005 amending Regulation (EC) No 349/2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1) and in particular Article 19, point 2, thereof, After consulting the Scientific Review Group, Whereas: (1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Community in accordance with the conditions laid down in points (a) to (d) thereof. (2) A list of species, for which the introduction into the Community is suspended, was last established in Commission Regulation (EC) No 349/2003 of 25 February 2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora (2). (3) The enlargement of the European Union to 25 Member States from 1 May 2004 requires that all pre-existing suspensions in respect of species originating from the new Member States be deleted from that list. (4) On the basis of recent information the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Council Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Community from certain countries of origin is not suspended, these species and their countries of origin being the following:  Blastomussa spp., Cynarina lacrymalis, Plerogyra spp., Trachyphyllia geoffroyi from Indonesia (all specimens except maricultured specimens attached to artificial substrates)  Chamaeleo gracilis from Benin (wild and ranched specimens)  Euphorbia bulbispina and Euphorbia guillauminiana from Madagascar  Geochelone pardalis from Mozambique (ranched specimens)  Mantella aurantiaca, Pachypodium rosulatum, Pachypodium sofiance from Madagascar  Naja spp. from Lao Peoples Democratic Republic  Psittacus erithacus from Nigeria  Ursus arctos from the province of British Columbia, Canada (hunting trophies). (5) The Scientific Review Group has also concluded that the suspension of the introduction into the Community of the species Psittacus erithacus from the Democratic Republic of the Congo is no longer warranted by virtue of its conservation status. (6) The Scientific Review Group has concluded that the introduction into the Community of Chrysemys picta and Oxyura jamaicensis presents an ecological threat to wild species of fauna and flora indigenous to the Community and should therefore be suspended. (7) The countries of origin of the species which are subject to the new restrictions to introduction into the Community pursuant to this Regulation have all been consulted. (8) Article 41 of Commission Regulation (EC) No 1808/2001 of 30 August 2001, laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein (3), contains provisions for the implementation by the Member States of the restrictions established by the Commission. (9) The Annex to Regulation (EC) No 349/2003 should therefore be amended accordingly, and for clarity purposes, replaced. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 349/2003 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 834/2004 (OJ L 127, 29.4.2004, p. 40). (2) OJ L 51, 26.2.2003, p. 3. Regulation as last amended by Commission Regulation (EC) No 776/2004 (OJ L 123, 27.4.2004, p. 31). (3) OJ L 250, 19.9.2001, p. 1. ANNEX Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Kyrgyzstan, Turkey a Ursidae Ursus arctos Wild Hunting trophies British Columbia a Felidae Lynx lynx Wild Hunting trophies Azerbaijan, Moldova, Ukraine a ARTIODACTYLA Bovidae Ovis ammon nigrimontana Wild Hunting trophies Kazakhstan AVES FALCONIFORMES Accipitridae Leucopternis occidentalis Wild All Ecuador, Peru a Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus bruijni Wild All All b PRIMATES Loridae Arctocebus aureus Wild All Central African Republic, Gabon b Arctocebus calabarensis Wild All Nigeria b Nycticebus pygmaeus Wild All Cambodia, Laos b Perodicticus potto Wild All Togo b Galagonidae Euoticus pallidus (synonym Galago elegantulus pallidus) Wild All Nigeria b Galago matschiei (synonym G. inustus) Wild All Rwanda b Galago senegalensis Wild All Djibouti b Galagoides demidoff (synonym Galago demidovii) Wild All Burkina Faso, Central African Republic, Kenya, Senegal b Galagoides zanzibaricus (synonym Galago zanzibaricus) Wild All Malawi b Callitrichidae Callithrix argentata Wild All Paraguay b Callithrix geoffroyi (synonym C. jacchus geoffroyi) Wild All Brazil b Saguinus labiatus Wild All Colombia b Cebidae Alouatta fusca Wild All All b Alouatta seniculus Wild All Trinidad and Tobago b Ateles belzebuth Wild All All b Ateles fusciceps Wild All All b Ateles geoffroyi Wild All All b Ateles paniscus Wild All Peru b Callicebus torquatus Wild All Ecuador b Cebus albifrons Wild All Guyana b Cebus capucinus Wild All Belize, Venezuela b Cebus olivaceus Wild All Peru b Chiropotes satanas Wild All Brazil, Guyana b Lagothrix lagotricha Wild All All b Pithecia pithecia Wild All Guyana b Cercopithecidae Allenopithecus nigroviridis Wild All All b Cercocebus torquatus Wild All Ghana b Cercopithecus ascanius Wild All Burundi b Cercopithecus cephus Wild All Central African Republic b Cercopithecus dryas (including C. salongo) Wild All Democratic Republic of the Congo b Cercopithecus erythrogaster Wild All All b Cercopithecus erythrotis Wild All All b Cercopithecus hamlyni Wild All All b Cercopithecus mona Wild All Togo b Cercopithecus petaurista Wild All Togo b Cercopithecus pogonias Wild All Cameroon, Equatorial Guinea, Nigeria b Cercopithecus preussi (synonym C. lhoesti preussi) Wild All Cameroon, Equatorial Guinea, Nigeria b Colobus guereza Wild All Equatorial Guinea b Colobus polykomos Wild All CÃ ´te d'Ivoire, Ghana, Nigeria, Togo b Lophocebus albigena (synonym Cercocebus albigena) Wild All Kenya, Nigeria b Macaca arctoides Wild All India, Malaysia, Thailand b Macaca assamensis Wild All Nepal b Macaca cyclopis Wild All All b Macaca fascicularis Wild All Bangladesh, India b Macaca maura Wild All Indonesia b Macaca nemestrina Wild All China b Macaca nemestrina pagensis Wild All Indonesia b Macaca nigra Wild All Indonesia b Macaca ochreata Wild All Indonesia b Macaca sylvanus Wild All Algeria, Morocco b Papio hamadryas Wild All Guinea-Bissau, Liberia, Libya b Procolobus badius (synonym Colobus badius) Wild All All b Procolobus verus (synonym Colobus verus) Wild All Benin, CÃ ´te d'Ivoire, Ghana, Sierra Leone, Togo b Trachypithecus phayrei (synonym Presbytis phayrei) Wild All Cambodia, China, India b Trachypithecus vetulus (synonym Presbytis senex) Wild All Sri Lanka b XENARTHRA Myrmecophagidae Myrmecophaga tridactyla Wild All Belize, Uruguay b RODENTIA Sciuridae Ratufa affinis Wild All Singapore b Ratufa bicolor Wild All China b CARNIVORA Canidae Chrysocyon brachyurus Wild All Bolivia, Peru b Mustelidae Lutra maculicollis Wild All Tanzania b Viverridae Cynogale bennettii Wild All Brunei, China, Indonesia, Malaysia, Singapore, Thailand b Eupleres goudotii Wild All Madagascar b Fossa fossana Wild All Madagascar b Felidae Leptailurus serval Wild All Algeria b Oncifelis colocolo Wild All Chile b Prionailurus bengalensis Wild All Macao b Profelis aurata Wild All Togo b PERISSODACTYLA Equidae Equus zebra hartmannae Wild All Angola b ARTIODACTYLA Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Wild All CÃ ´te d'Ivoire, Guinea, Guinea-Bissau, Nigeria, Sierra Leone b Hippopotamus amphibius Wild All Democratic Republic of the Congo, Gambia, Liberia, Malawi, Niger, Nigeria, Rwanda, Sierra Leone, Togo b Camelidae Lama guanicoe Wild All, except:  specimens that form part of the registered stock in Argentina, provided that permits are confirmed by the Secretariat before being accepted by the Member State of import  products obtained from the shearing of live animals carried out under the approved management program, appropriately marked and registered non-commercial exports of limited quantities of wool for industrial testing, up to 500 kg annually. Argentina b Moschidae Moschus berezovskii Wild All China b Moschus chrysogaster Wild All China b Moschus fuscus Wild All China b Moschus moschiferus Wild All China, Russia b Cervidae Cervus elaphus bactrianus Wild All Uzbekistan b Bovidae Saiga tatarica Wild All Kazakhstan, Russia b AVES CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All Zambia b ANSERIFORMES Anatidae Anas bernieri Wild All Madagascar b Oxyura jamaicensis All Live All d FALCONIFORMES Accipitridae Accipiter brachyurus Wild All Papua New Guinea b Accipiter gundlachi Wild All Cuba b Accipiter imitator Wild All Papua New Guinea, Solomon Islands b Buteo albonotatus Wild All Peru b Buteo galapagoensis Wild All Ecuador b Buteo platypterus Wild All Peru b Buteo ridgwayi Wild All Dominican Republic, Haiti b Erythrotriorchis radiatus Wild All Australia b Gyps bengalensis Wild All All b Gyps coprotheres Wild All Mozambique, Namibia, Swaziland b Gyps indicus Wild All All b Gyps rueppellii Wild All Guinea b Harpyopsis novaeguineae Wild All Indonesia, Papua New Guinea b Leucopternis lacernulata Wild All Brazil b Lophoictinia isura Wild All Australia b Polemaetus bellicosus Wild All Guinea b Spizaetus bartelsi Wild All Indonesia b Stephanoaetus coronatus Wild All Guinea b Terathopius ecaudatus Wild All Guinea b Trigonoceps occipitalis Wild All Guinea, CÃ ´te dIvoire b Falconidae Falco deiroleucus Wild All Belize, Guatemala b Falco fasciinucha Wild All Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan, Tanzania, Zambia, Zimbabwe b Falco hypoleucos Wild All Australia, Papua New Guinea b Micrastur plumbeus Wild All Colombia, Ecuador b Sagittariidae Sagittarius serpentarius Wild All Guinea b GALLIFORMES Phasianidae Polyplectron schleiermacheri Wild All Indonesia, Malaysia b GRUIFORMES Gruidae Balearica pavonina Wild All Guinea, Mali b Balearica regulorum Wild All Angola, Botswana, Burundi, Democratic Republic of the Congo, Kenya, Lesotho, Malawi, Mozambique, Namibia, Rwanda, South Africa, Swaziland, Uganda, Zambia, Zimbabwe b Grus carunculatus Wild All South Africa b Grus virgo Wild All Sudan b COLUMBIFORMES Columbidae Goura cristata Wild All Indonesia b Goura scheepmakeri Wild All Indonesia b Goura victoria Wild All Indonesia b PSITTACIFORMES Psittacidae Agapornis fischeri Wild All Tanzania b Ranched All Mozambique b Agapornis lilianae Wild All Tanzania b Agapornis nigrigenis Wild All All b Agapornis pullarius Wild All Angola, Guinea, Kenya, Mali, Togo b Agapornis roseicollis Wild All Botswana b Alisterus chloropterus chloropterus Wild All Indonesia b Amazona agilis Wild All Jamaica b Amazona autumnalis Wild All Ecuador b Amazona collaria Wild All Jamaica b Amazona mercenaria Wild All Venezuela b Amazona xanthops Wild All Bolivia, Paraguay b Ara ararauna Wild All Trinidad and Tobago b Ara chloroptera Wild All Argentina, Panama b Ara severa Wild All Guyana b Aratinga acuticaudata Wild All Uruguay b Aratinga aurea Wild All Argentina b Aratinga auricapilla Wild All All b Aratinga erythrogenys Wild All Peru b Aratinga euops Wild All Cuba b Aratinga solstitialis Wild All Venezuela b Bolborhynchus ferrugineifrons Wild All Colombia b Cacatua sanguinea Wild All Indonesia b Cacatua sulphurea Wild All Indonesia b Charmosyna amabilis Wild All Fiji b Charmosyna diadema Wild All All b Cyanoliseus patagonus Wild All Chile, Uruguay b Deroptyus accipitrinus Wild All Peru, Surinam b Eclectus roratus Wild All Indonesia b Forpus xanthops Wild All Peru b Hapalopsittaca amazonina Wild All All b Hapalopsittaca fuertesi Wild All Colombia b Hapalopsittaca pyrrhops Wild All All b Leptosittaca branickii Wild All All b Lorius domicella Wild All Indonesia b Nannopsittaca panychlora Wild All Brazil b Neophema splendida Wild All Australia b Pionus chalcopterus Wild All Peru b Poicephalus cryptoxanthus Wild All Tanzania b Poicephalus gulielmi Wild All Democratic Republic of the Congo, CÃ ´te dIvoire b Poicephalus meyeri Wild All Tanzania b Poicephalus robustus Wild All Botswana, Democratic Republic of the Congo, Gambia, Guinea, Mali, Namibia, Nigeria, Senegal, South Africa, Swaziland, Togo, Uganda b Poicephalus rufiventris Wild All Tanzania b Polytelis alexandrae Wild All Australia b Prioniturus luconensis Wild All Philippines b Psittacula alexandri Wild All Indonesia b Psittacula finschii Wild All Bangladesh, Cambodia b Psittacula roseata Wild All China b Psittacus erithacus Wild All Benin, Burundi, Liberia, Mali, Nigeria, Togo b Psittacus erithacus timneh Wild All Guinea, Guinea-Bissau b Psittrichas fulgidus Wild All All b Pyrrhura albipectus Wild All Ecuador b Pyrrhura calliptera Wild All Colombia b Pyrrhura leucotis Wild All Brazil b Pyrrhura orcesi Wild All Ecuador b Pyrrhura picta Wild All Colombia b Pyrrhura viridicata Wild All Colombia b Tanygnathus gramineus Wild All Indonesia b Touit melanonota Wild All Brazil b Touit surda Wild All Brazil b Trichoglossus johnstoniae Wild All Philippines b Triclaria malachitacea Wild All Argentina, Brazil b CUCULIFORMES Musophagidae Musophaga porphyreolopha Wild All Uganda b Tauraco corythaix Wild All Mozambique b Tauraco fischeri Wild All Tanzania b Tauraco macrorhynchus Wild All Guinea b STRIGIFORMES Tytonidae Phodilus prigoginei Wild All Democratic Republic of the Congo b Tyto aurantia Wild All Papua New Guinea b Tyto inexspectata Wild All Indonesia b Tyto manusi Wild All Papua New Guinea b Tyto nigrobrunnea Wild All Indonesia b Tyto sororcula Wild All Indonesia b Strigidae Asio clamator Wild All Peru b Bubo philippensis Wild All Philippines b Bubo vosseleri Wild All Tanzania b Glaucidium albertinum Wild All Democratic Republic of the Congo, Rwanda b Ketupa blakistoni Wild All China, Japan, Russia b Ketupa ketupu Wild All Singapore b Nesasio solomonensis Wild All Papua New Guinea, Solomon Islands b Ninox affinis Wild All India b Ninox rudolfi Wild All Indonesia b Otus angelinae Wild All Indonesia b Otus fuliginosus Wild All Philippines b Otus longicornis Wild All Philippines b Otus magicus Wild All Seychelles b Otus mindorensis Wild All Philippines b Otus mirus Wild All Philippines b Otus pauliani Wild All Comoros b Otus roboratus Wild All Peru b Otus rutilus Wild All Comoros b Pulsatrix melanota Wild All Peru b Scotopelia ussheri Wild All CÃ ´te dIvoire, Ghana, Guinea, Liberia, Sierra Leone b Strix davidi Wild All China b Strix woodfordii Wild All Guinea b APODIFORMES Trochilidae Chalcostigma olivaceum Wild All Peru b Heliodoxa rubinoides Wild All Peru b CORACIIFORMES Bucerotidae Buceros rhinoceros Wild All Thailand b PASSERIFORMES Pittidae Pitta nympha Wild All All (except Vietnam) b Pycnonotidae Pycnonotus zeylanicus Wild All Malaysia b REPTILIA TESTUDINES Emydidae Callagur borneoensis Wild All All b Chrysemys picta All Live All d Cuora amboinensis Wild All Malaysia b Trachemys scripta elegans All Live All d Testudinidae Geochelone chilensis Wild All Argentina b Wild Live All c Geochelone denticulata Wild All Bolivia, Ecuador b Wild Live All c Geochelone elegans Wild All Bangladesh, Pakistan b Wild Live All c Geochelone gigantea Wild All Seychelles b Geochelone pardalis Wild All Democratic Republic of the Congo, Mozambique, Tanzania b Ranched All Mozambique b Geochelone platynota Wild All Myanmar b Gopherus agassizii Wild All All b Gopherus berlandieri Wild All All b Gopherus polyphemus Wild All United States of America b Homopus areolatus Wild Live All c Homopus boulengeri Wild Live All c Homopus femoralis Wild Live All c Homopus signatus Wild Live All c Indotestudo elongata Wild All Bangladesh, China, India b Indotestudo forstenii Wild All All b Kinixys belliana Wild All Mozambique b Ranched All Benin, Mozambique b Wild Live All c Kinixys erosa Wild All Togo b Wild Live All c Kinixys homeana Ranched All Benin b Wild Live All c Kinixys natalensis Wild Live All c Manouria emys Wild All Bangladesh, Brunei, Cambodia, China, India, Indonesia, Laos, Myanmar, Thailand b Wild Live All c Manouria impressa Wild All All (except Vietnam) b Wild Live All c Psammobates spp. Wild Live All c Pyxis arachnoides Wild All All b Wild Live All c Testudo horsfieldii Wild Live All c Wild All China, Pakistan b Pelomedusidae Erymnochelys madagascariensis Wild All Madagascar b Podocnemis erythrocephala Wild All Colombia, Venezuela b Podocnemis expansa Wild All Colombia, Ecuador, Guyana, Peru, Trinidad and Tobago, Venezuela b Podocnemis lewyana Wild All All b Podocnemis sextuberculata Wild All Peru b Podocnemis unifilis Wild All Suriname b CROCODYLIA Alligatoridae Caiman crocodilus Wild All El Salvador, Guatemala, Mexico b Palaeosuchus trigonatus Wild All Guyana b Crocodylidae Crocodylus niloticus Wild All Madagascar b SAURIA Gekkonidae Phelsuma abbotti Wild All Madagascar b Phelsuma antanosy Wild All Madagascar b Phelsuma barbouri Wild All Madagascar b Phelsuma befotakensis Wild All Madagascar b Phelsuma breviceps Wild All Madagascar b Phelsuma cepediana Wild All Madagascar b Phelsuma chekei Wild All Madagascar b Phelsuma comorensis Wild All Comoros b Phelsuma dubia Wild All Comoros, Madagascar b Phelsuma edwardnewtonii Wild All Mauritius b Phelsuma flavigularis Wild All Madagascar b Phelsuma guttata Wild All Madagascar b Phelsuma klemmeri Wild All Madagascar b Phelsuma laticauda Wild All Comoros b Phelsuma leiogaster Wild All Madagascar b Phelsuma minuthi Wild All Madagascar b Phelsuma modesta Wild All Madagascar b Phelsuma mutabilis Wild All Madagascar b Phelsuma pronki Wild All Madagascar b Phelsuma pusilla Wild All Madagascar b Phelsuma seippi Wild All Madagascar b Phelsuma serraticauda Wild All Madagascar b Phelsuma standingi Wild All Madagascar b Phelsuma trilineata Wild All Madagascar b Phelsuma v-nigra Wild All Comoros b Agamidae Uromastyx acanthinura Wild All Sudan b Uromastyx aegyptia Animals born in captivity, but for which the criteria of Chapter III of Regulation (EC) No 1808/2001 are not met All Egypt b Uromastyx dispar Wild All Algeria, Mali b Chamaeleonidae Calumma boettgeri Wild All Madagascar b Calumma brevicornis Wild All Madagascar b Calumma capuroni Wild All Madagascar b Calumma cucullata Wild All Madagascar b Calumma fallax Wild All Madagascar b Calumma furcifer Wild All Madagascar b Calumma gallus Wild All Madagascar b Calumma gastrotaenia Wild All Madagascar b Calumma globifer Wild All Madagascar b Calumma guibei Wild All Madagascar b Calumma hilleniusi Wild All Madagascar b Calumma linota Wild All Madagascar b Calumma malthe Wild All Madagascar b Calumma nasuta Wild All Madagascar b Calumma oshaughnessyi Wild All Madagascar b Calumma parsonii Wild All Madagascar b Calumma peyrierasi Wild All Madagascar b Calumma tsaratananensis Wild All Madagascar b Chamaeleo deremensis Wild All Tanzania b Chamaeleo eisentrauti Wild All Cameroon b Chamaeleo ellioti Wild All Burundi b Chamaeleo feae Wild All Equatorial Guinea b Chamaeleo gracilis Wild All Benin b Ranched All Benin, Togo b Chamaeleo pfefferi Wild All Cameroon b Chamaeleo werneri Wild All Tanzania b Chamaeleo wiedersheimi Wild All Cameroon b Furcifer angeli Wild All Madagascar b Furcifer antimena Wild All Madagascar b Furcifer balteatus Wild All Madagascar b Furcifer belalandaensis Wild All Madagascar b Furcifer bifidus Wild All Madagascar b Furcifer campani Wild All Madagascar b Furcifer labordi Wild All Madagascar b Furcifer minor Wild All Madagascar b Furcifer monoceras Wild All Madagascar b Furcifer pardalis Ranched All Madagascar b Furcifer petteri Wild All Madagascar b Furcifer rhinoceratus Wild All Madagascar b Furcifer tuzetae Wild All Madagascar b Furcifer willsii Wild All Madagascar b Iguanidae Conolophus pallidus Wild All Ecuador b Conolophus subcristatus Wild All Ecuador b Iguana iguana Wild All El Salvador b Cordylidae Cordylus tropidosternum Wild All Mozambique b Scincidae Corucia zebrata Wild All Solomon Islands b Helodermatidae Heloderma horridum Wild All Guatemala, Mexico b Heloderma suspectum Wild All Mexico, United States of America b Varanidae Varanus albigularis Wild All Lesotho b Varanus bogerti Wild All Papua New Guinea b Varanus dumerilii Wild All Indonesia b Varanus exanthematicus Wild All Benin b Ranched All Benin, Togo b Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia b Varanus niloticus Wild All Burundi, Mozambique b Ranched All Benin, Togo b Varanus prasinus beccarii Wild All Indonesia b Varanus rudicollis Wild All Philippines b Varanus salvadorii Wild All Indonesia b Varanus salvator Wild All China, India, Singapore b Varanus telenesetes Wild All Papua New Guinea b Varanus teriae Wild All Australia b Varanus yemenensis Wild All All b SERPENTES Pythonidae Morelia boeleni Wild All Indonesia b Python molurus Wild All China b Python reticulatus Wild All India, Malaysia (Peninsular), Singapore b Python sebae Wild All Mauritania, Mozambique b Ranched All Mozambique b Boidae Boa constrictor Wild All El Salvador, Honduras b Calabaria reinhardtii Ranched All Benin, Togo b Eunectes deschauenseei Wild All Brazil b Eunectes murinus Wild All Paraguay b Gongylophis colubrinus Wild All Tanzania b Colubridae Ptyas mucosus Wild All, except  specimens from the marked and registered stockpiles of 102 285 skins that were acquired before 30 September 1993 provided that the CITES secretariat has confirmed the validity of the Indonesian export permit Indonesia b Elapidae Naja spp. Wild All Lao Peoples Democratic Republic b AMPHIBIA ANURA Dendrobatidae Dendrobates auratus Wild All Nicaragua b Dendrobates pumilio Wild All Nicaragua b Dendrobates tinctorius Wild All Surinam b Mantellidae Mantella aurantiaca Wild All Madagascar b Mantella baroni (synonym Phrynomantis maculatus) Wild All Madagascar b Mantella aff. baroni Wild All Madagascar b Mantella bernhardi Wild All Madagascar b Mantella cowani Wild All Madagascar b Mantella crocea Wild All Madagascar b Mantella expectata Wild All Madagascar b Mantella haraldmeieri (synonym M. madagascariensis haraldmeieri) Wild All Madagascar b Mantella laevigata Wild All Madagascar b Mantella madagascariensis Wild All Madagascar b Mantella manery Wild All Madagascar b Mantella milotympanum (synonym M. aurantiaca milotympanum) Wild All Madagascar b Mantella nigricans (synonym M. cowani nigricans) Wild All Madagascar b Mantella pulchra Wild All Madagascar b Mantella viridis Wild All Madagascar b Ranidae Conraua goliath Wild All Cameroon b Rana catesbeiana All Live All d ARTHROPODA ARACHNIDA ARANEAE Theraphosidae Brachypelma albopilosum Wild All Nicaragua b INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia b Ornithoptera tithonus Wild All Indonesia b Ornithoptera urvillianus Wild All Solomon Islands b Ornithoptera victoriae Wild All Solomon Islands b Troides andromache Wild All Indonesia b Ranched All Indonesia b MOLLUSCA BIVALVIA VENEROIDA Tridacnidae Hippopus hippopus Wild All New Caledonia b Tridacna crocea Wild All Vietnam b Tridacna derasa Wild All Tonga, New Caledonia, Philippines, Palau b Tridacna gigas Wild All Micronesia, Fiji, Indonesia, Marshall Islands, Palau, Papua New Guinea, Vanuatu b Tridacna maxima Wild All New Caledonia b Tridacna squamosa Wild All New Caledonia, Tonga, Vietnam b MESOGASTROPODA Strombidae Strombus gigas Wild All Antigua and Barbuda, Barbados, Dominica, Haiti, Trinidad and Tobago b CNIDARIA SCLERACTINIA Acroporidae Montipora caliculata Wild All Tonga b Caryophylliidae Catalaphyllia jardinei Wild All except maricultured specimens attached to artificial substrates Indonesia b Plerogyra spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Mussidae Blastomussa spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Cynarina lacrymalis Wild All except maricultured specimens attached to artificial substrates Indonesia b Trachyphilliidae Trachyphyllia geoffroyi Wild All except maricultured specimens attached to artificial substrates Indonesia b FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Bulgaria, Switzerland, Ukraine b Apocynaceae Pachypodium inopinatum Wild All Madagascar b Pachypodium rosulatum Wild All Madagascar b Pachypodium sofiance Wild All Madagascar b Euphorbiaceae Euphorbia bulbispina Wild All Madagascar b Euphorbia guillauminiana Wild All Madagascar b Euphorbia millotii Wild All Madagascar b Orchidaceae Anacamptis pyramidalis Wild All Switzerland, Turkey b Barlia robertiana Wild All Turkey b Cephalanthera rubra Wild All Norway b Cypripedium japonicum Wild All China, Democratic People's Republic of Korea, Japan, Republic of Korea b Cypripedium macranthos Wild All Republic of Korea, Russia b Cypripedium margaritaceum Wild All China b Cypripedium micranthum Wild All China b Dactylorhiza incarnata Wild All Norway b Dactylorhiza latifolia Wild All Norway b Dactylorhiza romana Wild All Turkey b Dactylorhiza russowii Wild All Norway b Dactylorhiza traunsteineri Wild All Liechtenstein b Himantoglossum hircinum Wild All Switzerland b Nigritella nigra Wild All Norway b Ophrys holoserica Wild All Turkey b Ophrys insectifera Wild All Liechtenstein, Norway, Romania b Ophrys pallida Wild All Algeria b Ophrys sphegodes Wild All Romania, Switzerland b Ophrys tenthredinifera Wild All Turkey b Ophrys umbilicata Wild All Turkey b Orchis coriophora Wild All Russia, Switzerland b Orchis italica Wild All Turkey b Orchis laxiflora Wild All Switzerland b Orchis mascula Wild/Ranched All Albania b Orchis morio Wild All Turkey b Orchis pallens Wild All Russia b Orchis papilionacea Wild All Romania b Orchis provincialis Wild All Switzerland b Orchis punctulata Wild All Turkey b Orchis purpurea Wild All Switzerland, Turkey b Orchis simia Wild All Bosnia and Herzegovina, Croatia, Macedonia, Romania, Switzerland, Turkey b Orchis tridentata Wild All Turkey b Orchis ustulata Wild All Russia b Serapias cordigera Wild All Turkey b Serapias parviflora Wild All Turkey b Serapias vomeracea Wild All Switzerland, Turkey b Spiranthes spiralis Wild All Liechtenstein/Switzerland b Primulaceae Cyclamen intaminatum Wild All Turkey b Cyclamen mirabile Wild All Turkey b Cyclamen pseudibericum Wild All Turkey b Cyclamen trochopteranthum Wild All Turkey b